DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 7, and 10 have been amended, claims 6, 8, 9, 11, and 12 have been canceled, claims 16 and 17 have been added, and claims 1-5, 7, 10, and 13-17 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 9,491,986), herein Dixon.
Regarding claim 1, Dixon discloses a toe box insert (cushioning insert 32) configured to be inserted into a footwear, comprising: a compressible material (such as foam resins, cork) having a top portion configured to lie adjacent to a vamp of the footwear (wherein the top portion is capable of lying adjacent to a vamp), a bottom portion configured to lie adjacent to a sole of the footwear, a rear portion configured to lie adjacent to toes of a wearer, and a front portion configured to lie adjacent to a toe cap of the footwear, wherein the compressible material is includes a plurality of layers (such as layers 34, 35, 36) in a horizontal configuration; wherein the plurality of layers includes a first layer (cork layer 36) and a second layer (foam resin layer 34); and wherein the second layer is configured to lie adjacent to the toes of the wearer (wherein the cushion is capable of being inserted into footwear such that the second layer is adjacent to the toes of the wearer) when the toes of the wearer are inserted into the footwear (column 4, line 21-column 5, line 5; Fig. .
Dixon appears to teach that the first layer has a higher firmness than the second layer (the first layer being made of cork and the second layer being made of foam), but does not specifically disclose the relative firmness of each layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer with a higher firmness than the second layer in order to provide improved cushioning directly beneath the foot, improving comfort for the wearer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Dixon discloses that the toe box insert is in a triangular shape configured to fit in a triangular toe box of a footwear (Fig. 1).
Regarding claim 3, Dixon discloses that the toe box insert is in a rounded shape configured to fit in a rounded toe box of a footwear (wherein the corners of the insert are rounded; Fig. 1).
Regarding claim 4, Dixon discloses that the toe box insert is shaped to fit the toe of the shoe (column 4, lines 16-24), but does not disclose that the insert is a rectangular shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the toe box insert a rectangular shape, in order to fit the insert in a shoe having a rectangularly shaped toe box.
Regarding claim 5, Dixon discloses that the compressible material is at least one of: memory foam, charcoal memory foam, injection molded foam, a gel material, and buckwheat (such as resin foam, which may be injected).
Regarding claim 7, Dixon discloses that each layer in the plurality of layers has an increasing firmness such that layers closer to a vamp portion of the toe box insert have a greater firmness than layers closer to a sole of the toe box insert (as discussed in claim 1; wherein the insert is capable of being inserted into a shoe such that the vamp portion has a greater firmness than the sole portion).
Regarding claim 13, Dixon discloses that the toe box insert further comprises an adhesive material configured to attach to a footwear (column 4, lines 24-26).
Regarding claim 14, Dixon discloses that the toe box insert further comprises a cover (outer case 331; column 4, lines 37-41; Fig. 7). Dixon does not specifically disclose that the fabric is elastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cover of an elastic fabric in order to use a material which easily fits over and conforms to the insert. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Dixon discloses that the toe box insert is shaped according to dimensions and a shape of a gap in a toe box of a footwear (wherein the insert is capable of fitting within the dimension and shape of a gap in a toe box).
Regarding claim 16, Dixon discloses that each of the plurality of layers extends from the front portion to the rear portion (Fig. 1).
Regarding claim 17, Dixon discloses that the first layer has a first firmness configured to prevent creasing of the vamp of the footwear, and wherein the second layer has a second firmness that is lower than the first firmness and that is configured to provide a softer impact to the toes of the wearer when the toes of the wearer are inserted into the footwear (as discussed in claim 1).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, as applied to claims 1 and 5, in view of Irving et al. (US 9,380,833), herein Irving.
Dixon discloses that the insert may be made of a variety of materials, including foam (column 4, lines 53-57), but does not specifically disclose charcoal memory foam. Irving teaches a toe box insert having layers. The layers may include a charcoal foam to absorb foot odor (column 5, lines 34-40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the compressible material a charcoal memory foam in order to use a material well known for use in shoe soles which provides cushioning, support, and helps to absorb foot odor. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732